OPINION OF THE COURT
Per Curiam.
Respondent Robert J. Barsch was admitted to the practice of law in the State of New York by the Second Judicial Department on January 18, 1989, under the name Robert Joseph Bar-sch. At all times relevant to this proceeding, respondent has maintained an office for the practice of law within the First Judicial Department.
Previously, this Court suspended respondent from the practice of law until further order due to his failure to cooperate with the Departmental Disciplinary Committee’s investigation of allegations of respondent’s professional misconduct and based upon uncontested evidence of misconduct that threatened the public interest (Matter of Barsch, 62 AD3d 42 [2009]). The Committee had presented uncontested evidence that respondent misappropriated escrow funds.
In July 2009, respondent was charged by indictment with one count of grand larceny in the second degree in violation of Penal Law § 155.40 (1), a class C felony. On March 31, 2010, respondent pleaded guilty to the indictment. Specifically, respondent admitted in his plea allocution that he stole property having a value in excess of $50,000 from another person. Respondent *3further admitted that he effected the theft by transferring money to himself and that he was not entitled to the money. The Committee now seeks an order striking respondent’s name from the roll of attorneys on the ground that he was automatically disbarred based on his conviction of a felony as defined by Judiciary Law § 90 (4) (e). Although his counsel was served with copies of the notice of petition and petition, respondent has not appeared in this proceeding.
Respondent ceased to be an attorney in New York upon his conviction of a felony (Judiciary Law § 90 [4] [a]; Matter of Berenholtz, 40 AD3d 162 [2007]).
Accordingly, the petition should be granted and respondent’s name stricken from the roll of attorneys authorized to practice law in the State of New York nunc pro tunc to March 31, 2010 (see Judiciary Law § 90 [4] [b]).
Tom, J.P., Andrias, Sweeny, DeGrasse and Richter, JJ., concur.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to March 31, 2010.